Title: To Thomas Jefferson from Joseph Fenwick, 10 February 1793
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 10 Feby. 1793.

I have none of your favors to reply to. On the first Inst. the National Convention declared war against England and Holland. This declaration was preceded by an embargo in all the ports of France on English, Dutch, Russian, Prussian and Austrian vessels. The commerce with the two last, altho’ in war with France, had not before been interupted.
This circumstance has given great favor to the American vessels. All that were in port were immediately taken up at their own terms for different quarters, and a great number might now procure very advantageous freights for the north, the West or East Indias. The prices of American produce have considerably rose, and there is no doubt that while the war lasts all the products of America will command high and advantageous prices in France and their vessels obtain very profitable freights. The National Convention has also revoked the Decree that prevented the American vessels from being sold in France and converted into French. Thus when peace takes place the Americans may expect to find a sale for their vessels in this Country.
The French are arming a great number of privateers in all their ports. Most of their seamen are at home out of employ from the injury their commerce has sustained by the situation of the west Indias, therefore the privateers as well as the Ships of the Nation will be more easily armed and equipped. Sailors, and all Tradesmen necessary to the Dock yards are going from hense daily to Brest Rochfort and Toulon and they continue to go without discontent.
France may now be said to be perfectly quiet. The funds and Exchange have risen since the declaration of war. The commercial and common opinion seem to give the W. India Colonies up for lost—but they expect the united Netherlands in exchange.
I send you herewith a price current and have the honor to be Sir Your most Obedient Servant

Joseph Fenwick

        
12 feby.
I hope that the united States will preserve a respected neutrality, and  that the President will take measures to make their intention manifest for the advantage of their commerce and carrying trade.

